PER CURIAM.
Gregory R. Jones appeals the district court’s order dismissing without prejudice his complaint filed under 42 U.S.C. § 1983 (2000), for failure to exhaust administrative remedies. The district court properly required exhaustion of administrative remedies under 42 U.S.C. § 1997e(a) (2000). Because Jones did not demonstrate to the district court that he had exhausted administrative remedies or that such remedies were not available, the court’s dismissal of the action, without prejudice, was not an abuse of discretion. We also find that the district court properly denied relief on Jones’ claims that accrued more than two years before he filed his complaint. See Va.Code Ann. § 8.01-243 (Michie 2000). Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED